DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/230,871 application filed April 14, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “light” and “heavy” in claim 2 are  relative terms which render the claim indefinite. The terms “light” and “heavy” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Light means having relatively little weight in proportion to bulk, and heavy means having a high specific gravity, wherein high means situated or passing above the normal level, surface, base of measurement, or elevation.  Clearly, the relative nature of light is obvious in view of its definition; with respect to heavy, it is not clear what is the normal level or base of measurement is.  Furthermore, the instant application appears to be silent with respect to the composition of the reactant stream, which silence precludes any guess or estimate as to the nature of the light and heavy hydrocarbon products.  Therefore, the metes and bounds of the claimed invention cannot be determined.
The term “intermediate” in claim 8 is a relative term which renders the claim indefinite. The term “intermediate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Intermediate means “being or occurring at the middle place, stage or degree or between extremes.”  The latter meaning is the broadest reasonable interpretation of the claim.  However, such an interpretation makes it unclear where the catalyst rich coolant stream is taken from.  Furthermore, the article “an” means “one or more” indicating that the use of the term “intermediate” is not intended to be interpreted by the narrower definition of “middle,” since there is only one middle.  If middle were intended, then the claim would be expected to recite “…the intermediate location…”
Claim 18 recites the limitation "said vaporous reactor effluent stream" in lines 5, 6, and 12.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps the reacting step should be amended to recite “…a vaporous reactor effluent stream comprising…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tallman et al (US 2004/0069684 A1).
With respect to claims 1, 11, and 17, Tallman et al discloses “method and system for recovering fines from a light FCC-type effluent gas. Cracked gases from the reactor are cooled by direct contact with circulating oil in an oil quench tower. The circulating oil also washes out the catalyst fines carried with the reactor effluent gas. A flow of the oil from the quench tower bottoms is sent through one of a pair of filters to remove fines and recycled to the tower. The other filter is in backwash operation using a compressed gas to remove the fines therefrom and into a surge drum. Fuel oil or quench oil is added to the drum to form a slurry, which carries the catalyst fines to the regenerator where the oil is combusted to supply the FCC system heat requirements. Since a minimum amount of fuel oil is generated in the FCC, fuel oil is imported to inventory the quench tower” [abstract].  In more detail, Tallman et al discloses “[t]he feedstock for such a light FCC unit is a feedstock that conventionally yields inadequate coke formation, for example, a C4-C12 feedstock, preferably a C4-C8 feedstock. Cracked gases from the reactor are cooled by direct contact with circulating oil, for example, in an oil quench tower. The catalyst fines carried with the reactor effluent are washed out from the gases. A circulating oil pump-around loop cools the gases and removes the fines. A slipstream of quench oil is sent to a catalyst separation system for separation of the catalyst fines. Catalyst removal can be achieved, for example, via filtration, hydroclonic separation, electrostatic precipitation, and a combination thereof. For example, when catalyst filtration is utilized, a slipstream of the quench oil can be sent through one of at least two filters to remove fines. Another filter is in backwash operation using compressed gas to remove the collected fines. The recovered fines are combined with quench oil to form a slurry that carries the fines to the FCC regenerator. The quench oil in the slurry is combusted in the regenerator to provide a convenient way of supplying FCC system heat requirements, while at the same time returning the catalyst fines recovered from the reactor effluent gas to the FCC system. In this manner, catalyst losses can be limited to any fines entrained in the regenerator exhaust from the dilute phase. Since there is a minimum amount of oil generated in the FCC, the quench oil is imported to inventory the quench tower and provide the heat required in the regenerator” [paragraph 0008].  The C4-C12 feedstock corresponds to the reactant stream that is reacted with a stream of fluidized catalyst, wherein the cracked gases corresponds to the vaporous reactor effluent comprising catalyst and products.  The cooling of the cracked gases by direct contact with a circulating or quench oil in a quench tower corresponds to the contacting and cooling steps of instant claims 1 and 11.  The teaching that “[t]he catalyst fines carried with the reactor effluent are washed out from the gases” corresponds to the transferring step of the same claims.  Tallman et al further discloses “[t]he quench tower 114 includes a vapor-liquid contacting zone 130, which can include conventional packing or trays, disposed above a liquid holdup zone 132. Effluent gas from line 112 is introduced below the contacting zone 130. A recirculation loop 134 includes pump 136, heat exchanger 138 and return line 140 to introduce a continuous supply of quench oil to liquid distributor 142 above the contacting zone 130. In the contacting zone 130, the catalyst fines in the effluent gas are washed into the quench oil, and the effluent gas is cooled. The effluent gas typically enters the quench tower 114 at 800-1000o F., and exits at 200-400o F. The quench oil can be maintained in holdup zone 132 at a temperature of 350-700o F., and cooled to 300-550o F. in exchanger 138 against a feedstock stream or steam.  If desired, the quench tower 114 can include a secondary cooling zone 144 above the primary contacting zone 130, similarly configured with pumparound loop 146 that includes exchanger 148 for further cooling the quench oil to 200-450o F., for example. A portion of the quench oil from collection zone 150 can be introduced via line 152 into line 112 to provide initial cooling of the effluent gases in mixing zone 154 upstream from the quench tower 114. For example, 500-550o F. quench oil in line 152 can cool the effluent gases to 800-1000o F. in the mixing zone 154” [paragraphs 0034 & 0035].  The exiting effluent gas at a temperature of 200 to 400o F corresponds to the catalyst lean vaporous reactor effluent stream in instant claim 1 and the catalyst lean, light hydrocarbon rich vaporous reactor effluent stream of instant claim 11 while the quench oil in hold up zone 132 corresponds, at least in part, to the catalyst rich liquid coolant stream and catalyst rich, heavy hydrocarbon rich liquid coolant stream.  The teaching that “catalyst removal can be achieved, for example, via filtration, hydroclonic separation” corresponds to the second separating step of instant claim 1.  The teaching of “returning the catalyst fines recovered from the reactor effluent gas to the FCC system” corresponds to the transporting step of instant claim 1.  Further, with respect to claims 2 and 11, Tallman et al discloses “[t]he FCC process encompasses a fluidized catalytic reaction system, converting a light hydrocarbon feed stream preferably having a high olefin content to a product slate rich in propylene and ethylene. The typical propylene/ethylene product ratio from the reactor can be approximately 2.0” [paragraph 0027].  Said product slate rich in ethylene and propylene corresponds to light hydrocarbons while the other hydrocarbon products (C4+) corresponds to the heavy hydrocarbons.  
With respect to claims 6 and 15, Tallman et al discloses “[a] filtration loop 156 includes pump 158, filters 160a, 160b and line 162 for returning filtrate to the quench tower 114, either directly or via the recirculation loop 134” [paragraph 0036].  The filtrate is the quench oil that is obtained from the filters and corresponds to the catalyst lean liquid coolant stream.
With respect to claim 10, Tallman et al discloses “[t]he hydrocarbon gases and catalyst are separated in a series of conventional cyclones 106, 108, and the product gases at a typical temperature of 1100-1200o F. are routed out of the top of the stripper vessel 110 via line 112” [paragraph 0028] and “[t]he slurry [containing catalyst fines, which corresponds to the spent catalyst stream—Examiner’s insertion] is continuously supplied to the regenerator 120 from the slurry surge drum 124 via line 126, which is designed for mitigating potential erosion” [paragraph 0031] and “a superheated feed…is introduced via line 100 to the riser 102 where it is mixed with hot regenerated catalyst supplied via line 104” [paragraph 0028].
With respect to claim 16, see discussion concerning said filtration loop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tallman et al (US 2004/0069684 A1) in view of Kanyuh (US 2009/0178954 A1) as evidenced by Taylor (US 5,354,431) or Hooker et al (US 2,384,378).
Tallman et al does not appear to explicitly disclose the absorbing step of instant claim 2.  
However, Kanyuh, which is concerned with “a process for producing an increased yield of light olefins from an olefin-rich feedstock stream involves introducing the olefin-rich feedstock stream comprising C4 to C8+ olefins to an olefin cracking reactor to produce an effluent stream including at least one of ethylene and propylene” [paragraph 0016], discloses “[t]he quench oil stream 18 advantageously includes at least one C10+ hydrocarbon material. The use of such C10+ hydrocarbon materials is desirable to minimize and/or otherwise prevent vaporization of the quench oil material into the cooled vapor stream 20. In accordance with certain embodiments, the quench oil stream 18 advantageously includes kerosene” [paragraph 0033]. 
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute the at least one C10+ hydrocarbon material for the quench oil of Tallman et al because “C10+ hydrocarbon materials…minimize and/or otherwise prevent vaporization of the quench oil material into the cooled vapor stream” comprising the desired ethylene and propylene.  It is well known in the art that C5-C7 hydrocarbons “such as pentanes, pentenes, hexanes, hexenes, heptanes and heptenes” (i.e., the heavy hydrocarbon fraction of Tallman et al as discussed previously) may be extracted by (and/or soluble in) C10 hydrocarbons as evidenced by Taylor [column 3, lines 6-10] or that, e.g., butylene may be absorbed by kerosene as evidenced by Hooker et al [page 2, lines 61-65 of the right hand column: “by the upward- flow of kerosene which extracts absorbed butylene therefrom”].  Therefore, it is the position of the Office that modified Tallman et al would perform the absorbing step, and the invention as a whole would have been prima facie obvious.

Allowable Subject Matter
Claims 3-5, 7, 12-14, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 3 and 12, the cited prior art does not disclose the recited purge nor does a purge appear to be necessary or beneficial since the other hydrocarbon products (C4+) may be oxidized in the regenerator to provide the heat necessary for cracking in the riser. With respect to claims 9 and 18, the cited prior art does not disclose contacting either slurry from the slurry surge drum or regenerated catalyst fines with the effluent gas.  Instead, the former is delivered to the regenerator 120 and the latter is delivered to the riser via line 104 [figure 1] where it contacts the feedstock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
November 3, 2022